Philip E. Brown, J.
(dissenting).
I dissent from the application to the facts of this case of the doctrine announced in Westman v. Krumweide, 30 Minn. 313, 15 N. W. 255; Merchants Exch. Bank v. Luckow, 37 Minn. 542, 35 N. W. 434, and similar cases, the dangerous character of which is adverted to by Mr. Justice Mitchell in Minneapolis Threshing Mach. Co. v. Davis, 40 Minn. 110, 115, 41 N. W. 1026, 3 L.R.A. 796, 12 Am. St. 743, and by Mr. Justice Jaggard in Graham v. Savage, 110 Minn. 510, 513, 126 N. W. 394, 136 Am. St. 527, 19 Ann. Cas. 1022. The danger, however, does not inhere so much in the doctrine itself as in its application in accordance with the distinction on which it is based, namely, between parol proof of a collateral independent condition precedent to the operation of the agreement as a contract, and like proof “that the contract itself *203-contained a condition not expressed in the writing,” or different from one included therein. To extend the exception under which the former is admissible so as to render the latter competent would •destroy the parol evidence rule; for then there would be no basis for distinction between what terms and conditions of a written contract could be varied or destroyed by parol, and what not.
Immediately upon its acceptance, the order here involved became .a complete contract expressly purporting to cover all the agreements of the parties, and, with the implication of the law as to the time of delivery, nothing remained to be supplied by parol. Thus it was squarely within the holding of Kessler v. Smith, 42 Minn. 494, 44 N. W. 794, that an accepted order for goods constitutes a complete written contract, and likewise within the implied holding of McLoone v. Brusch, 119 Minn. 286, 138 N. W. 35, and cases there cited, that where the writing purports to cover all the agreements of the parties and contains the essential elements of a contract, it cannot be varied by parol, the ground of the admission of the evidence in that case being that it was “manifest thát the parties did not intend the order in question as a complete expression of their contract.” The fact that the order did not express the time for delivery is 'immaterial; for in. such case the law implies a reasonable time, which implication cannot be contradicted by parol. American Bridge Co. of New York v. American District Steam Co. 107 Minn. 140, 144, 119 N. W. 783.
The greatest effect which can be accorded the evidence admitted by the trial court is that the parties made a prior or contemporaneous ■oral agreement that, unless the goods were delivered within a certain ■time, the order should not stand; which is plainly a variance of the implied agreement that the delivery should be made in a reasonable ■time, and this whether the order be taken as having become an existing contract immediately upon its delivery to plaintiff’s agent, or ■only upon its acceptance by plaintiff itself within a reasonable time; ■the attempt in either case being to engraft upon a complete written ■contract a parol condition concerning a matter purporting to be fully •covered thereby. The distinction between such a case and one in which a party is allowed to prove that, by reason of some collateral *204agreement or understanding, a contract complete in form never became operative, is that in the latter the whole contract is held in abeyance until the happening of some condition precedent, upon, which its terms become effective as written, while in the former an indulgence of the exception would allow an essential term of the contract to be varied, or perhaps destroyed, by a prior or contemporaneous oral condition subsequent.
On this point I think the case is ruled, in accordance with the views above expressed, by McCormick Harvesting Mach. Co. v. Wilson, 39 Minn. 467, 40 N. W. 571; Minneapolis Threshing Mach. Co. v. Davis, supra; Kessler v. Smith, supra; Graham v. Savage, supra Samuel H. Chute Co. v. Latta, 123 Minn. 69, 142 N. W. 1048.
Bunn, J.
I concur in the views expressed in the dissent of Mr. Justice Philip E. Brown.